Title: To George Washington from Benjamin Tupper, 23 November 1786
From: Tupper, Benjamin
To: Washington, George



Sir
Mingo Bottom—Ohio county Novr 23rd 1786

I did myself the honor at the close of the Season last year to give your Excellency a hint, with respect to our ill success we have been in some measure more fortunate the last season and

have completed four ranges of Townships—four more are begun, some of which were not far proceded on, by reason of certain information reciev’d, of the hostile disposition of the Indians in particular with respect to the Surveyors—but by a kind hand of providence thier schemes have been frustrated & no special accident has happend’d to either of the Surveyors—we are now on our return to visit our Wives and Sweat-hearts. I still entertain my former enthusiastic notions with respect to this Country, & firmly beleive that the beneficent, divine being, hath reserved this country as an Asylum for the neglected & persecuted soldiers of the late American Army, in particular those of the eastern states—I am returning home with as full a determination, to encourage a speedy settlement here, as though nothing had between us & the Indians—I hope I may not be instrumental of leading my friends to special danger or destruction.
As I have but a few minutes to write, I beg leave to refer your Excellency to the bearer, William McMahen Esquire a Member of the Assembly of your state for the County of Ohio, who is thoroughly acquainted with the affairs of this country and has been exceedingly serviceable to the surveyors.
Colonels Sproat & Sherman present thier most respectful compliments to your Excellency. My son Anselm who was my Adjutant, wishes to present his most profound respects. I wish to be remberd to Mrs Washington in such terms as will express the greatest respect—Colonel Humphries & all my acquaintance in that part, I remember with singular pleasure—I have the honor to be Your Excellency’s Most Obedient Most Humble servant

Benjn Tupper

